DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
 2.	Accordingly, claim 1 is amended, and claim 2 is cancelled. 
3.	Claims 1 and 8 are pending in the application. 

Previous Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 2 and 5 were previously rejected under 35 U.S.C. 103 as being unpatentable over Waskal, Samuel D, WO 2016/126860 A1, in view of Chen,  Packaging Selection for Solid Oral Dosage Forms: 23:2.3.1 Dessicants and fillers (from Developing Solid Oral Dosage Forms 2017), and further in view of Ram et al, U.S. 5,789,044 A.
	The previous obviousness rejection is withdrawn.
6.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waskal, Samuel D, WO 2016/126860 A1, in view of Belfance et al, U.S. 7,413,083 B2.
	Claim 1, as amended, is directed to (a) a pharmaceutical composition comprising a pharmaceutically acceptable solid oral dosage form of trientine and (b) an oxidation resistant container system selected from HDPE or a glass bottle, wherein the trientine composition is stable at room temperature without refrigeration up to a temperature of 25°C, wherein the oxidation resistant container system comprises a coating of molecular sieve on the inner layer of the container.
	Claim 8 is directed to (a) a pharmaceutical composition comprising multiple dosage units of a pharmaceutically acceptable solid oral dosage form of trientine and (b) an oxidation resistant container system selected from HDPE or a glass bottle, wherein the trientine composition is stable at room temperature without refrigeration up to a temperature of 25°C, wherein the oxidation resistant container system comprises a coating of molecular sieve on the inner layer of the container, and wherein the container is a multi-unit dosage container.
	Waksal teaches a pharmaceutical dosage form of trientine in a sealed package system that provides high barrier protection against air, moisture and light, and wherein degradation of the pharmaceutical dosage form of trientine is “substantially prevented even at ambient (i.e. room) temperatures (20-25°C),” [emphasis added] please see paragraph [0006] on page 2.  Waksal teaches that the sealed packaging may be formed form one or more materials including polyethylene, please see lines 1-2 of paragraph [0012] on page 3. Waksal teaches that said dosage form of trientine is packaged under conditions that exclude oxygen and moisture, for example in a sealed unit together with a desiccant to lower oxygen and/or water levels within the package, please see paragraph [0015] on page 4.  Polyethylene encompasses HDPE, i.e. high density polyethylene, which is the densest type of polyethylene.
Waksal teaches a pharmaceutical dosage form of trientine that is stable at room temperature, packaged in a sealed container system together with an oxygen scavenging agent and/or a desiccant, wherein said container system is comprised of polyethylene, but does not teach wherein the dessicant is a molecular sieve and wherein the molecular sieve is a coating on the inner layer of the container. 
	Yet, Belfance et al teach a container and cap that provides a substantially moisture-free environment for “items that require packaging and retention in a substantially moisture-free environment” (such as tablets), wherein a dessicant sleeve coats the inside of the container. Belfance et al discuss wherein multiple tablets (i.e. dosage forms) are stored in the container, e.g. 5 to 50 tablets (see column 2, lines 1-8).
Belfance et al teach that suitable material for the vial assembly (i.e. the container) include plastic, in particular polyethylene (see column 4, lines 64-65). Polyethylene encompasses HDPE, i.e. high density polyethylene, which is the densest type of polyethylene. Belfance et al teach wherein the dessicant is a sleeve that surrounds the vial assembly interior so that the product contained within the container is surrounded by the dessicant sleeve (see column 7, lines 64-67-column 8, lines 8), and specifically name a molecular sieve as the dessicant sleeve (see column 8, lines 9-13).
	Accordingly, it would be obvious to the skilled artisan looking to improve the technique of packaging a storage stable oral dosage form of trientine (in order to keep oxygen and/or water levels low within said package) as guided by Waksal, to package trientine in a sealed container system comprised of HDPE with a desiccant sleeve, wherein the dessicant is a molecular sieve. Based on the combined teachings of Waksal and Belfance et al, there would be a reasonable expectation of success in employing a molecular sieve as a coating in an oxidation resistant container system for storing 

Conclusion
6.	In conclusion, claims 1 and 8 are pending in the application.  Claims 1 and 8 are rejected.  No claim is presently allowable.
  
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Janet L. Coppins/
Patent Examiner, Art Unit 1628
May 20, 2021
/CRAIG D RICCI/Primary Examiner, Art Unit 1611